        Case 5:19-cv-00344-KGB Document 45 Filed 02/05/21 Page 1 of 8




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         PINE BLUFF DIVISION

ETHAN SHADELL                                                          PLAINTIFF
ADC #164173

V.                        No. 5:19-CV-00344-KGB-JTR

KENNETH STARKS, Captain; et al.                                    DEFENDANTS

                       RECOMMENDED DISPOSITION

      The following Partial Recommended Disposition (“PRD”) has been sent to

United States District Judge Kristine G. Baker. You may file written objections to

all or part of this Recommendation. If you do so, those objections must: (1)

specifically explain the factual and/or legal basis for your objection; and (2) be

received by the Clerk of this Court within fourteen (14) days of the date of this

Recommendation. If you do not file objections, Judge Baker may adopt this

Recommendation without independently reviewing all of the evidence. By not

objecting, you may waive the right to appeal questions of fact.

                                 I. Introduction

      Plaintiff Ethan Shadell (“Shadell”) filed this pro se § 1983 action alleging

that, while he was a prisoner at the Cummins Unit of the Arkansas Division of

Correction (“ADC”), Defendants violated his constitutional rights. Docs. 2, 5.

      More particularly, Shadell alleges that, on May 3, 2019,: (1) Defendants
           Case 5:19-cv-00344-KGB Document 45 Filed 02/05/21 Page 2 of 8




Lieutenant Quintin Mixon (“Mixon”) and Captain Kenneth Starks (“Starks”) used

excessive force against him;1 (2) Defendants Sergeant Eddie Knight (“Knight”),

Corporal M. Bray (“Bray”), and Corporal Lakendra Smith (“Smith”) failed to

intervene to protect him from the use of excessive force by Mixon and Starks; and

(3) Defendants Bray and Smith denied Shadell medical care for the injuries he

sustained. Doc. 2 at 2-4; Doc. 5 at 6. He seeks an award of monetary damages

against each of the Defendants, in their individual capacities.2

       The Court allowed Shadell to proceed with his excessive force, failure to

intervene, and denial of medical care claims against Defendants Starks, Mixon,

Knight, Bray and Smith.

       On August 7, 2020, Defendants Knight, Mixon, Smith, and Starks filed a

Motion for Summary Judgment for Want of Administrative Exhaustion, a Brief in

Support and a Statement of Undisputed Facts. Docs. 21-23. Shadell filed a Response,

Brief and Statement of Facts. Docs. 38-40.

       For the reasons explained below, the Court recommends that Defendants’

Motion be granted, and that Shadell’s claims against Knight, Mixon, Smith, and



       1
        According to Shadell: (1) Mixon dragged him across the floor, then yanked him to his
feet, which injured his wrist; and (2) Starks later yanked Shadell’s arm through the cell-door trap,
then pulled out his tazer and shot him, causing severe pain and paralysis. Doc. 2 at 2-4.

       2
         At the screening stage, the Court dismissed Shadell’s official capacity claims and his claim
against the ADC. Doc. 6, 42.
                                                 2
           Case 5:19-cv-00344-KGB Document 45 Filed 02/05/21 Page 3 of 8




Starks be dismissed for failure to exhaust administrative remedies. The Court also

recommends that Shadell’s claims against Bray be dismissed for the same reason.3

                                        II. Discussion

       A.      The Exhaustion Requirement

       The Prison Litigation Reform Act (“PLRA”) requires prisoners to fully and

completely exhaust their administrative remedies before filing a § 1983 action: “No

action shall be brought with respect to prison conditions under section 1983 of this

title, or any other Federal law, by a prisoner confined in any jail, prison, or other

correctional facility until such administrative remedies as are available are

exhausted.” 42 U.S.C. § 1997e(a). The purposes of the exhaustion requirement

include “allowing a prison to address complaints about the program it administers

before being subjected to suit, reducing litigation to the extent complaints are

satisfactorily resolved, and improving litigation that does occur by leading to the




       3
         Bray is no longer employed by the ADC and is proceeding pro se. While Bray has not
formally joined in the Defendants’ Motion for Summary Judgment, Shadell’s claims against Bray
should also be dismissed, without prejudice. See Angelo Iafrate Constr. LLC v. Potashnick Constr.,
Inc. 370 F.3d 715, 722 (8th Cir. 2004) (explaining that “if an answering party asserts a defense on
the merits that equally applies to the other defendant, the success of the defense operates as a
discharge to all the defendants”); Owens/Mitchell v. Burl, Case No. 4:14CV00126 DPM (E.D.
Ark. May 7, 2014) (unpublished opinion) (holding, in a prisoner § 1983 action, that the “non-
moving Defendants” were entitled to dismissal based on a statute of limitations defense that was
raised by other defendants), aff'd without comment, 2014 WL 1820639 (8th Cir. Sept. 29, 2014)
(unpublished decision).


                                                3
        Case 5:19-cv-00344-KGB Document 45 Filed 02/05/21 Page 4 of 8




preparation of a useful record.” Jones v. Bock, 549 U.S. 199, 219 (2007); see also

Woodford v. Ngo, 548 U.S. 81, 93-95 (2006).

      The PLRA requires inmates to: (1) fully and properly exhaust their

administrative remedies as to each claim in the complaint; and (2) complete the

exhaustion process before initiating the §1983 action. Jones, 549 U.S. at 211, 219-

20, 223-24; Woodford, 548 U.S. at 93-95; Burns v. Eaton, 752 F.3d 1136, 1141-42

(8th Cir. 2014). Importantly, “it is the prison’s requirements, and not the PLRA, that

define the boundaries of proper exhaustion.” Jones, 549 U.S. at 218; see also

Woodford, 548 U.S. at 90 (explaining that administrative exhaustion “means using

all steps that the agency holds out, and doing so properly so that the agency addresses

the issues on the merits”). Thus, to satisfy the PLRA, a prisoner must comply with

the exhaustion requirements of the incarcerating facility before filing suit and satisfy

all procedural steps necessary to allow the decision-maker to reach and decide the

merits of the grievance.

      To fully and properly exhaust administrative remedies, an ADC prisoner must

file: (1) a “Step One” informal resolution raising the claim with the designated unit-

level problem-solver; (2) a timely “Step Two” formal grievance raising the claim

with a designated Step Two decision-maker; and (3) a timely Step Three appeal to

the ADC Chief Deputy/Deputy/Assistant Director. Doc. 21-2, Ex. B at pp. 5-13




                                           4
           Case 5:19-cv-00344-KGB Document 45 Filed 02/05/21 Page 5 of 8




(ADC Adm. Dir. 14-16 § IV(E) through (G)).4 The ADC’s exhaustion policy

requires that, in connection with each claim, an inmate must “specifically name each

individual involved,” and must include a “brief statement that is specific as to the

substance of the issue or complaint to include the date, place [and] personnel

involved or witnesses.” Id., Ex. B at pp. 6-8, (§§ IV(C)(4) & (E)(2)) (emphasis

added).

       The grievance forms themselves repeat these instructions to ensure that

prisoners are aware of them. See, e.g., Doc. 21-3 at p. 3 (“[B]e specific as to the

complaint, date, place, name of personnel involved and how you were affected.”).

Finally, the ADC’s exhaustion policy cautions prisoners that they “must fully

exhaust the grievance prior to filing a lawsuit, and that failure “to name all parties




       4
          In support of their Motion, Defendants have attached: (1) a complete copy of ADC Adm.
Dir. 14-16; and (2) a Declaration from Terri Grigsby Brown that explains she searched for:
         (a) “any exhausted non-medical grievances filed from May 3, 2019, through November 1,
        2019, pertaining to his claims in the present lawsuit”; and
        (b) “any non-exhausted non-medical grievances, filed from May 3, 2019 through
        November 1, 2019, that specifically named or made reference to Kenneth Starks, Eddie
        Knight, Quinton Mixon, or LaKendra Smith.”
See Exhibits A and B to Motion for Summary Judgment, Doc. 21-1 through 21-2. The first prong
of this search was broad enough to identify any grievances filed by Shadell against Bray.
According to Brown’s Declaration, she located only two relevant grievances: CU-19-00600 and
CU-19-00610. CU-19-00600 names Starks, Knight, Smith, and Bray; CU-19-00610 names
Mixon. See Exh. A, Brown Decl., Doc. 21-1 at ¶¶ 33, 34, 44; Exhs. C and D, Grievances, Docs.
21-3 and 21-4.
        Finally, Brown’s Declaration goes on to explain why Shaddell failed to properly exhaust
either of those two grievances. See Exh. A, Brown Decl., Doc. 21-1 at ¶¶ 34-51.


                                              5
        Case 5:19-cv-00344-KGB Document 45 Filed 02/05/21 Page 6 of 8




during the grievance process may have their lawsuit or claim dismissed by the court

… for failure to exhaust against all parties.” Doc. 21-2, Ex. B at pp. 4-5 (§ IV(C)(4)).

      B.     Shadell Failed To Properly Exhaust His Administrative Remedies
             On Any of The Claims He Is Asserting Against The Remaining
             Defendants In This Action

      According to the Declaration of Terry Grigsby Brown, the Inmate Grievance

Supervisor for the ADC, the only two relevant grievances are Grievances CU-19-

00600 and CU-19-0610. For the reasons explained below, Shadell failed to properly

exhaust either of those grievances.

      On May 13, 2019, Shadell filed two Step One informal resolutions, later

designated Grievances CU-19-00600 and CU-19-00610. In one of those informal

resolutions, Shadell complained that he was subjected to excessive force, on May 3,

2019, when Starks tazed him, in the presence of Knight and Bray, who did nothing

to stop that use of force and later denied medical attention for his injuries. Doc. 21-

3 at pp. 1, 3. In the other informal resolution, Shadell complained that Mixon also

used excessive force against him, on May 3, 2019, in what appears to be a separate

use of force incident. Doc. 21-4 at p. 1.

      On May 30, 2019, Shadell satisfied the Step Two filing requirements and his

informal resolutions were designated Grievances CU-19-00600 and CU-19-00610.

Doc. 21-3 at p. 5; Doc. 21-4 at p. 3. Under the ADC’s exhaustion policy, Shadell

was required to file these Step Two formal grievance “no later than six (6) working

                                            6
           Case 5:19-cv-00344-KGB Document 45 Filed 02/05/21 Page 7 of 8




days” from May 13, 2019, the date he submitted the informal resolutions. Doc. 21-

2, Ex. B at pp. 7-8 (§ IV(E)(11)). Instead, Shadell waited seventeen days, until May

30, 2019, to file the Step Two grievances. Apparently recognizing that he had filed

these Step Two grievances well beyond six working days from May 13, 2019,

Shadell noted on the forms that he was “never given [a] response” to his May 13th

informal resolutions, suggesting that his filing delay should be excused.5 The Step

Two decision-makers denied both grievances as untimely.6 Doc. 21-3 at pp. 3, 5;

Doc. 21-4 at pp. 2-3.

       Shadell filed a timely Step Three appeals challenging the denial of both

grievances. The Chief Deputy Director denied Shadell’s appeals of Grievances CU-

19-0600 and CU-19-06100 on the procedural ground that he failed to include with




       5
         The ADC’s exhaustion policy makes it clear that, if a prisoner has not received a response
to his informal resolution by the sixth working day after filing it, he must file the Step Two
grievance on the sixth working day. Doc. 21-2, Ex. B at pp. 7-8 (§ IV(E)(11) (if the inmate receives
no response at Step One, the Step Two formal grievance “must be filed no later than six (6)
working days from the submission of the Unite Level Grievance”).

       6
         In his Response to Defendants’ Motion for Summary Judgment, Shadell also argues that
his Step Two grievances were improperly rejected because the Step Two decision-maker found
Shadell was attempting to grieve a “disciplinary matter.” ADC rules prohibit prisoners from
grieving “disciplinaries.” To the extent that Shadell was attempting to grieve the use of excessive
force without challenging a disciplinary conviction, it may have been improper to deny the
grievances on this procedural ground. However, it is unnecessary to reach this issue because both
grievances were appropriately denied as untimely. On this legitimate basis, the Step Two decision-
maker clearly did not reach and decide the merits of either grievance.


                                                 7
           Case 5:19-cv-00344-KGB Document 45 Filed 02/05/21 Page 8 of 8




his appeals the required copy of the Unit Level Grievance Form (Attachment I).7

Doc. 21-3 at p. 6; Doc. 21-4 at p. 4. As a result, the Chief Deputy Director also did

not reach and decide the merits of either appeal, as required by the PLRA. Thus,

Shadell failed to properly exhaust his administrative remedies before initiating the

claims he is now asserting against Starks, Knight, Mixon, Smith, and Bray.

                                      III. Conclusion

       IT IS THEREFORE RECOMMENDED THAT:

       1.      The Motion for Summary Judgment (Doc. 21) filed by Defendants

Starks, Knight, Mixon, and Smith be GRANTED.

       2.      All claims asserted against Starks, Knight, Mixon, Smith, and Bray be

DISMISSED WITHOUT PREJUDICE for want of failure to exhaust administrative

remedies.

       3.      The Court CERTIFY, pursuant to 28 U.S.C. § 1915(a)(3), that an in

forma pauperis appeal from any Order adopting this Recommendation would not be

taken in good faith.

       DATED this 5th day of February, 2021.

                                            ____________________________________
                                            UNITED STATES MAGISTRATE JUDGE



       7
         The ADC’s exhaustion policy explicitly states that, in appealing the denial of the Unit
Level Grievance, the inmate “must include the original Unit Level Grievance Form (Attachment
I), which describes the matter originally grieved.” Doc. 21-2, Ex. B at p. 11 (§ IV(G)(2)).
                                               8
